UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


   LUIS IVAN POBLETE,

                         Plaintiff,

                        v.                          Civil Action 09-01742 (HHK)

   L. DARREN GOLDBERG, et al.,

                         Defendants.



                                            ORDER

       For the reasons set forth in the accompanying memorandum opinion docketed this same

day, it is this 29th day of December 2009, hereby

       ORDERED that Plaintiff’s complaint is DISMISSED.



                                                    Henry H. Kennedy, Jr.
                                                    United States District Judge